Citation Nr: 1619792	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for scar, back of the head.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.   

3.  Whether new and material evidence has been received to reopen a claim for service connection for Meniere's disease.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for scar, left arm.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for weakness, left arm.  

6.  Entitlement to service connection for scar, back of the head.  

7.  Entitlement to service connection for headaches.  
8.  Entitlement to service connection for Meniere's disease or a disability manifested by dizziness or balance issues.  
  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955, with subsequent Army Reserve service, which has yet to be verified.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied the claim to reopen service connection for scar, back of head, headaches, Meniere's disease, weakness, left arm, and scar, left arm, and granted service connection for pes planus with a noncompensable rating assigned, effective August 5, 2011.  

The Board notes that in a December 2014 rating decision, service connection for pes planus was granted, with an initial noncompensable rating assigned, effective August 5, 2011.  The virtual claims file includes an undated notice letter regarding the December 2014 rating decision, which is listed as being received in June 2015.  A notice of disagreement with the rating decision was received in January 2016.  Therefore, based on the current record, the Board is unable to determine whether the January 2016 notice of disagreement was timely filed.  As such, this issue is referred to the RO for further consideration as to whether the January 2016 notice of disagreement is a timely notice of disagreement or a new claim for an increased rating.  

The issues of entitlement to service connection for scar, back of the head, headaches, Meniere's disease, weakness, left arm, and scar, left arm, were denied in an April 2010 rating decision.  The Board finds that the disabilities claimed and denied in 2010 and in the current claim are the same since, as the Board explains below, the Veteran has asserted that the same disabilities and the same in-service etiology.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

Where the claim in question has been finally adjudicated at the RO level and not appealed, the Board has a jurisdictional responsibility to first consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issues throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claims.

The claim was remanded by the Board in February 2014 and October 2014 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the claim to reopen service connection for weakness, left arm, and scar, left arm and entitlement to service connection for scar, back of the head, headaches, and Meniere's disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for a scar, back of the head, headaches, and Meniere's disease, was denied in an April 2010 rating decision; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.  

2.  Evidence received more than one year after the April 2010 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a scar, back of the head, headaches, and Meniere's disease.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 
38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2015).

2.  Evidence received more than one year since notice of the April 2010 decision is new and material, and the claim of entitlement to service connection for a scar, back of the head, headaches, and Meniere's disease, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board is reopening the claim for service connection for scar, back of the head, headaches, and Meniere's disease, the issues on appeal are substantiated, and there are no further VCAA duties with regard to those issues.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2).

Generally, a claim which has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

In an April 2010 rating decision, the claim of entitlement to service connection for scar, back of the head, headaches, and Meniere's disease, was denied; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.  Therefore, that decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Evidence received more than one year since the April 2010 rating decision includes a September 2011 statement from the Veteran, in which he reported that while stationed in Germany in 1954, he was struck on the top of his head and has a lump on his skull, which causes him to have balance problems.  In addition, an April 2012 statement from the Veteran's wife asserted that while stationed in Europe, the Veteran wrote to her regarding an incident where he was knocked over backwards in a swivel chair by drunk soldiers and hit the top and back of his head on a hot water heating register.  He stated that he was taken to an infirmary and was treated for a laceration.  His wife further stated that the Veteran has complained from that point forward of periodic headaches, a knot on his head, balance issues, and dizzy spells.  

In addition, an October 2011 VA examination was added to the claims file, in which the Veteran reported being knocked from his seat in 1954 by drunk soldiers and that he sustained a laceration on the back of his head by hitting it on the heat radiator next to the wall.  The Veteran reported that the laceration was closed with stiches without complications and the examiner stated that there were no palpable or visible scars in the hairline upon examination.  

This evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely whether the Veteran has a current scar, back of the head, headaches disability, and/or Meniere's disease (or a disease manifest by dizziness and loss of balance) that is etiologically related to an in-service injury.  Moreover, this evidence raises a reasonable possibility of substantiating the claim.  The claim is, therefore, reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for scar, back of the head, is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a headache disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for Meniere's disease is reopened.



REMAND

In the February and October 2014 Remands, the Board requested that an effort be made to obtain personnel and service treatment records for the Veteran from his Army Reserve Unit and/or from the appropriate authority.  The Board requested that all personnel and service treatment records be obtained for the Veteran from his Army Reserve Unit (USAR Control GP (Reinforcement) Nebraska Mil. Dist), National Personnel Records Center (NPRC), Army Reserve Transportation Unit, and/or from any other appropriate authority.  A negative reply was to be requested and placed in the file and the Veteran was to be notified if such records were unavailable in accordance with 38 C.F.R. § 3.159 (e).  

Upon remand, the record reflects that a Personnel Information Exchange System (PIES) information and records request was sent regarding the Veteran's active duty service from 1953 to 1955.  However, there is no evidence that a request to obtain records was actually made to any source regarding the Veteran's Army Reserve service.  

As the Board noted in the prior remands, the Veteran submitted a copy of a DA Form 1140 (Army Reserve Qualification and Availability Questionnaire), which indicates that he was transferred to "USAR Control GP (Reinforcement) Nebraska Mil. Dist."  As such, a request should be made to obtain all personnel and service treatment records for the Veteran from his Army Reserve Unit (USAR Control GP (Reinforcement) Nebraska Mil. Dist), National Personnel Records Center (NPRC), Army Reserve Transportation Unit, and from any other appropriate authority.  A negative reply should be requested and should be placed in the file and the Veteran should be notified if such records are unavailable. 

In addition, the Board finds that the lay statements from the Veteran and his wife regarding the in-service head injury and the resulting scar on the back of the head, headaches, balance issues, and dizziness are sufficient to raise VA's duty to obtain a VA examination to determine whether the Veteran has a current disability, to include a scar on the back of his head, a headache disability, and disability manifested by dizziness or  balance issues (currently claimed as Meniere's disease) that is etiologically related to the reported in-service injury.  

The Board further requests that the Veteran be asked to identify all sources of medical treatment for each of his claimed disabilities and to provide authorization for VA to obtain all relevant records if necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all records of VA and private treatment related to his claimed scar, back of the head, headaches, Meniere's disease or disability manifested by dizziness and balance issues, and weakness and scarring of the left arm, and provide releases authorizing VA to obtain all records of private treatment.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Request all personnel and service treatment records for the Veteran from his Army Reserve Unit (USAR Control GP (Reinforcement) Nebraska Mil. Dist), National Personnel Records Center (NPRC), Army Reserve Transportation Unit, and from any other appropriate authority.  A negative reply should be requested and should be placed in the file.  Notify the Veteran if such records are unavailable in accordance with 38 C.F.R. 
§ 3.159 (e). 

3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current scar on the back of his head, headache disability, and disability manifested by dizziness or balance issues (currently claimed as Meniere's disease) is related to service.  

Access to the virtual claims folder, including this and the prior Board remands, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current disabilities related to this claim, and should specifically state whether the Veteran has a scar on the back of his head, a headaches disability, Meniere's disease, or a separate disability manifested by dizziness or balance issues.  

The examiner should obtain information regarding the onset and course of these disabilities.  If a scar on the back of the head is not found upon examination, the examiner should determine from the Veteran when the scar completely healed and disappeared.  

Then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability, to include a scar on the back of the head, a headaches disability, or a disability manifested by dizziness and balance issues, if present, had onset in service or is otherwise related to a disease or injury in service, including the reported in-service injury where he hit his head and sustained a laceration to the back of this head.  

The examiner should provide reasons for the opinions that take into account the reports of the Veteran and his wife regarding his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, afforded an opportunity to respond, and the claim should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


